DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of claim 1 and similar independent claims 11 and 20 with references Andreica and Seaton, Applicant argues that the neural networks described in the cited portions of Seaton are distinct from the claimed neural network because Seaton utilizes separate first, second, third and fourth neural networks to process input and generate an output score as opposed to the claimed single neural network that is configured to receive natural language request and the example phrase into a neural network to output a score indicating whether said example phrase can be inferred from the natural language request i.e., limitation “input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request” (Amendment, pg. 11, second para. Pg. 13, first para.). Examiner respectfully disagrees.
Seaton discloses providing input of specific steps and GUI elements identified in a user’s input command (para. [0028]-[0029]) as input to multiple neural networks 235 and 237 (fig. 6; fig. 7; para. [0033]) and generating a score output indicating a degree to which the GUI element vector matches the specific step (i.e. an example phrase) statement vector according to a highest score generated by the neural network 240 (fig. 6; fig. 7; para. [0033]). What Seaton does not explicitly disclose include the use of a single neural network. However, the use of a single integral structure to process data as opposed to separate/separable structures is a matter of design choice (see MPEP 2144.04), providing the predictable result of generating output scores/predictions corresponding to the processed input, and as such, Examiner maintains Seaton discloses limitation “input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreica et al US 2020/0302924 A1 (“Andreica”) in view of Seaton et al US PGPUB 2020/0234084 A1 (“Seaton”)
         Per claim 1, Andreica teaches a computer implemented method for enabling custom configuration of a tenant-specific chatbot to process and act upon natural language requests without requiring tenant-specific training, the method comprising:
           providing a user interface displaying a set of actions for configuring a tenant-specific set of permitted actions (fig. 3; FIG. 3 illustrates a system 300 for modifying an order of execution for a set of actions requested to be performed via an automated assistant 304…A user can interact with the automated assistant 304 via an assistant interface…a touch screen display …, para. [0051], where a system for modifying and order of execution for a set of actions requested to be performed via an automated assistant which can be a touch screen display and/or a user interface);
            receiving a selection of one or more permitted actions (the actions can be requested by a user via a single spoken utterance…, para. [0004]; para. [0011]; para. [0037]-[0039]; para. [0045]; A user can interact with the automated assistant 304 via…a touch screen display…, para. [0051]);
           determining a set of example phrases for each of the selected permitted actions, each example phrase representing a natural language request for performing a corresponding permitted action (para. [0038]-0039], where positive training example inputs identify automated assistant actions in a request and optionally be of a fixed dimension that dictates a maximum number of actions for machine learning models to be trained; while training example outputs identify a particular order for actions identified in the training example inputs, where particular order is a preferred order that can be determined utilizing various techniques); and
          configuring a tenant-specific chatbot (para. [0001]; para. [0038], where training examples utilize data identifying automated assistant (chatbots) actions) to:
           (i) receive a natural language request to perform one of the selected permitted actions (a user can initialize the automated assistant 304 by providing a verbal, textual, or a graphical input to the assistant interface to cause the automated assistant 304 to perform a function…, para. [0051], where the computing device can provide a user interface such as a microphone for receiving spoken natural language to perform actions); 
             Andreica does not specifically teach configuring a tenant-specific chatbot to: (ii) for an example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request or iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase
               However, in the same field of command processing, Seaton teaches:
               configuring a tenant-specific chatbot to: (ii) for an example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request (the general natural language command may be “go to website, login as John Doe, and like John Smith's wedding photos” and the electronic processor 200 may parse the general natural language command into three phrases (“go to website,” “login as John Doe,” and “like John Smith's wedding photos”)… the first machine learning system 215 may receive “like John Smith's wedding photos” as input and generate a plurality of specific steps associated with liking John Smith's wedding photos…, para. [0029]; para. [0033], where some embodiments have specific steps including actions and GUI elements associated with the action and/or each phrase is analyzed by machine learning to produce specific steps associated with the phrase; and from those GUI elements, can output a score indicating a degree to which the GUI matches specific statement and matching software determines the matching GUI element to generate a score)
              (iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase (the fifth neural network 495 may, for each GUI element vector, output a score indicating a degree to which the GUI vector matches the specific statement vector and the matching software determines the matching GUI element to be the GUI element for which the fifth neural network 495 generated the highest score, para. [0033]; the electronic processor 200 performs the specific step (or the action included in the specific step) based on the identified GUI element…, para. [0034], highest score as exceeding a lower/minimum score threshold)
             It would have been obvious to one of the ordinary skilled in the art at the time of effective filing the invention to combine the teachings of Seaton with the method of Andreica in arriving at “configuring a tenant-specific chatbot to: (ii) for an example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request” and “iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase”, because such combination would have resulted in learning certain orders of executions for actions and learn from past interactions/requests by the user to allow a more efficient performance and increase efficiency of interaction, while also providing a user interface where actions are requested from and performed (see Andreica, para. [0051] and Seaton, para. [0029]). Furthermore, it would have been obvious to utilize a single integral neural network in generating the output score instead of the networks provided by Seaton as a matter of design/engineering choice.
              Per claim 2, Andreica in view of Seaton teaches all of the limitations as in claim 1, above.
               Andreica teaches further performing an online conversation comprising: determining one or more parameters required for performing the determined action (see [0008], where the automated assistant can determine parameters necessary to complete actions); 
             receiving values of the one or more parameters, comprising, for a parameter: generating a request to receive a value for the parameter (see [0014-0017], where receiving spoken utterance includes requests for multiple actions to be performed and such actions can be further determine when the value for at least one parameter is specified by the users in the spoken utterance; and if it is unspecified, it will generate a another order of actions); 
               sending the generated request to a user via a user interface dialog (see [0019], where user has provided a spoken utterance that includes requests for an automated assistant to perform multiple actions, wherein the automated assistant is accessible to the user via an automated assistant interface of a computing device); and 
               receiving the value of the parameter from the user (see [0014], where spoken utterance includes generating, in response to the user providing the spoken utterance, an estimated delay for the first type of action when the second type of action is prioritized over the first type of action during execution of the multiple actions).
            Per claim 3, Andreica in view of Seaton teaches all of the limitations as in claim 1, above.
               Andreica teaches wherein determining each set of example phrases comprises: accessing a first set of example phrases, each example phrase representing a request for an action that is independent of an entity type (see [0035], where an order of execution is generated in response to receiving spoken utterance, the user device can initialize performance of the first actions, such that the user automated assistant can provide a natural language output in furtherance of completing actions; FIG. 1, first action e.g., weather report); and 
                generating a second set of example phrases, wherein each example phrase from the second set of example phrases is obtained by adding text representing entity type specific information to an example phrase from the first set of example phrases (see [0035]; para. [0054]; para. [0055], where said first action, above, is completed, the user automated assistant can initialize performance of the second action based on the first action; when performing the second action, the automated assistant can initialize a dialogue session with the user by providing natural language outputs; FIG. 1, provided audio converted into text representation).
            Per claim 4, Andreica in view of Seaton teaches all of the limitations as in claim 3, above.
                Andreica teaches wherein the action corresponding to the example phrase from the first set of example phrases is associated with an entity type, wherein the added text to the example phrase from the first set of example phrases represents information describing at attribute of the entity type (para. [0005]; para. [0013], where the user provides a spoken utterance that includes a request for multiple actions to be performed and one action corresponds to a request for a personal message; where the personal message can be delayed until other actions are completed beforehand, where setting up the other actions need further information to provide that those requests are done executed after other actions are performed beforehand).
             Per claim 5, Andreica in view of Seaton teaches all of the limitations as in claim 3, above.
                   Andreica teaches furthering mapping the natural language request to one of the example phrases comprising: mapping the natural language request to an example phrase from the first set of example phrases (see [0008], where user provides a spoken utterance that correlates to a first action); 
              determining a subset of example phrases from the second set of example phrases that were obtained from the mapped example phrase of the first set of example phrases (see [0008]; see [0035]; para. [0054]; para. [0055], where a second action from the user correlating to that at least partially depends on the result of the first action being completed); and 
             mapping the natural language request to the subset of example phrases (see [0008-0009], where the automated assistant can delay the second action until the first action is completed; and can determine parameters necessary to complete each action and can quantify a correlation between both requests).
             Per claim 6, Andreica in view of Seaton teaches all of the limitations as in claim 1, above.
                 Andreica teaches wherein determining the sets of example phrases for the permitted actions is performed after receiving the natural language request (see [0013], where user provides spoken utterance that includes a request for multiple actions to be performed and the automated assistant can receive this spoken utterance and determine that the spoken utterance includes different requests and can prioritize setting up each request according to actions with higher utility accessible to the user).
            Per claim 7, Andreica in view of Seaton teaches all of the limitation as in claim 1, above.
                Andreica teaches wherein the set of example phrases is a first set of example phrases, further comprising: storing a plurality of different sets of example phrases, wherein the set of example phrases is one of the plurality of different sets (see [0046], where user spoked utterance actions/requests are received by users device and converted into audio data then transmitted over to a server through a network; those actions/requests are identified as data that is input into the machine learning model which can be used to store actions/requests in users device to be used again by the user); and 
             using the trained neural network against each of the plurality of sets of example phrase without retraining the neural network for each distinct set of example phrases (see [0055-0059], where speech recognition will convert audio data to text employed to neural networks and stored at a server device, as the included data can be performed by the automated assistant through the user device by the user; feedback can be used to train the action model in order that subsequent similar requests can be modified according to user preferences learned over time by user).
            Per claim 8, Andreica in view of Seaton teaches all of the limitation as in claim 1, above.
                Andreica teaches wherein a particular natural language request maps to two different actions for two different tenants (see [0062], where multiple users may provide similar spoken utterance, but multiple users provided the conditional statement with two different classifications of actions be performed, the automated assistant can use the action order model to ensure the order of execution of actions is performed according to the preferences of users corresponding to the historical community interaction data stored).
           Per claim 9, Andreica in view of Seaton teaches all of the limitation as in claim 7, above.
                  Andreica teaches wherein each tenant has a distinct set of entity types and actions, wherein each tenant stores a set of example phrases different from sets of example phrases of other tenants (see [0049 and 0079], where the automated assistant per user can be different from an entity that provided the automated assistant and/or an operating system of the user device so each user has its own preferred/adjusted entity; the trained machine learning model can be trained using data that characterizes interactions between multiple different users not directly related to the user that provided the specific spoken utterance thus the operation is explicitly provided by the user).
            Per claim 10, Andreica in view of Seaton teaches all of the limitation as in claim 1, above.
                   Andreica teaches wherein the tenant-specific chatbot is configured for a subset of users from an organization associated with a multi-tenant system (see [0058-0065], where action order model consisting of neural network models are trained based on historical user and community interaction data which include data that characterizes interactions between the user and the automated assistant; action order models are configured to receive classification of actions requested by the user; action order models also can reflect a preference of a majority of users to have a request and can be identified by processing historical community interaction data).
            Per claim 11, Andreica teaches a non-transitory computer readable storage medium storing instructions that when executed by one or more computer processors (see [0022], where a non-transitory computer readable storage medium storing instructions executable by one or more processors including central processing unit(s), graphic processing unit(s), and/or tensor processing unit(s)), cause the one or more computer processors to perform steps for enabling custom configuration of a tenant-specific chatbot to process and act upon natural language requests without requiring tenant-specific training, the steps comprising:
             providing a user interface displaying a set of actions for configuring a tenant-specific set of permitted actions (fig. 3; FIG. 3 illustrates a system 300 for modifying an order of execution for a set of actions requested to be performed via an automated assistant 304…A user can interact with the automated assistant 304 via an assistant interface…a touch screen display …, para. [0051], where a system for modifying and order of execution for a set of actions requested to be performed via an automated assistant which can be a touch screen display and/or a user interface);
             receiving a selection of one or more permitted actions (the actions can be requested by a user via a single spoken utterance…, para. [0004]; para. [0011]; para. [0037]-[0039]; para. [0045]; A user can interact with the automated assistant 304 via…a touch screen display…, para. [0051]);
             determining a set of example phrases for each of the selected permitted actions, each example phrase representing a natural language request for performing a corresponding permitted action (para. [0038]-[0039], where positive training example inputs identify automated assistant actions in a request and optionally be of a fixed dimension that dictates a maximum number of actions for machine learning models to be trained; while training example outputs identify a particular order for actions identified in the training example inputs, where particular order is a preferred order that can be determined utilizing various techniques); and
              configuring a tenant-specific chatbot (para. [0001]; para. [0038], where training examples utilize data identifying automated assistant (chatbots) actions) to:
               (i) receive a natural language request to perform one of the selected permitted actions (a user can initialize the automated assistant 304 by providing a verbal, textual, or a graphical input to the assistant interface to cause the automated assistant 304 to perform a function…, para. [0051], where the computing device can provide a user interface such as a microphone for receiving spoken natural language to perform actions); and
               Andreica does not specifically teach configuring a tenant-specific chatbot to: (ii) for each of the example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request or iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase
                However, in the same field of command processing, Seaton teaches:
                configuring a tenant-specific chatbot to: (ii) for each of the example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request (the general natural language command may be “go to website, login as John Doe, and like John Smith's wedding photos” and the electronic processor 200 may parse the general natural language command into three phrases (“go to website,” “login as John Doe,” and “like John Smith's wedding photos”)… the first machine learning system 215 may receive “like John Smith's wedding photos” as input and generate a plurality of specific steps associated with liking John Smith's wedding photos…, para. [0029]; para. [0033], where some embodiments have specific steps including actions and GUI elements associated with the action and/or each phrase is analyzed by machine learning to produce specific steps associated with the phrase; and from those GUI elements, can output a score indicating a degree to which the GUI matches specific statement and matching software determines the matching GUI element to generate a score)
              (iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase (the fifth neural network 495 may, for each GUI element vector, output a score indicating a degree to which the GUI vector matches the specific statement vector and the matching software determines the matching GUI element to be the GUI element for which the fifth neural network 495 generated the highest score, para. [0033]; the electronic processor 200 performs the specific step (or the action included in the specific step) based on the identified GUI element…, para. [0034], highest score as exceeding a lower/minimum score threshold)
              It would have been obvious to one of the ordinary skilled in the art at the time of effective filing the invention to combine the teachings of Seaton with the medium of Andreica in arriving at “configuring a tenant-specific chatbot to: (ii) for an example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request” and “iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase”, because such combination would have resulted in learning certain orders of executions for actions and learn from past interactions/requests by the user to allow a more efficient performance and increase efficiency of interaction, while also providing a user interface where actions are requested from and performed (see Andreica, para. [0051] and Seaton, para. [0029]). Furthermore, it would have been obvious to utilize a single integral neural network in generating the output score instead of the networks provided by Seaton as a matter of design/engineering choice.
              Per claim 12, Andreica in view of Seaton teaches all of the limitations as in claim 11, above. Furthermore, claim 12 contains similar limitations as claim 2 and is therefore rejected for the same reasons.
              Per claim 13, Andreica in view of Seaton teaches all of the limitations as in claim 11, above. Furthermore, claim 13 contains similar limitations as claim 3 and is therefore rejected for the same reasons.
             Per claim 14, Andreica in view of Seaton teaches all of the limitations as in claim 13, above. Furthermore, claim 14 contains similar limitations as claim 4 and is therefore rejected for the same reasons.
            Per claim 15, Andreica in view of Seaton teaches all of the limitations as in claim 13, above. Furthermore, claim 15 contains similar limitations as claim 5 and is therefore rejected for the same reasons.
              Per claim 16, Andreica in view of Seaton teaches all of the limitations as in claim 11, above. Furthermore, claim 16 contains similar limitations as claim 6 and is therefore rejected for the same reasons.
             Per claim 17, Andreica et al. in view of Seaton teaches all of the limitation as in claim 11, above. Furthermore, claim 17 contains similar limitations as claim 7 and is therefore rejected for the same reasons.
             Per claim 18, Andreica in view of Seaton teaches all of the limitation as in claim 11, above. Furthermore, claim 18 contains similar limitations as claim 8 and is therefore rejected for the same reasons.
             Per claim 19, Andreica in view of Seaton teaches all of the limitation as in claim 17, above. Furthermore, claim 19 contains similar limitations as claim 9 and is therefore rejected for the same reasons.
            Per claim 20, Andreica teaches a computer system comprising:
                one or more computer processors (see [0022], where a non-transitory computer readable storage medium storing instructions executable by one or more processors; e.g. CPU(s), GPU(s), and/or TPU(s) to perform a method); and
               a non-transitory computer readable storage medium storing instructions that when executed by the one or more computer processors (para. [0022], where a non-transitory computer readable storage medium storing instructions executable by one or more processors including central processing unit(s), graphic processing unit(s), and/or tensor processing unit(s)) cause the one or more computer processors to perform steps for enabling custom configuration of a tenant-specific chatbot to process and act upon natural language requests without requiring tenant-specific training (para. [0022]), the steps comprising:
             providing a user interface displaying a set of actions for configuring a tenant-specific set of permitted actions (fig. 3; FIG. 3 illustrates a system 300 for modifying an order of execution for a set of actions requested to be performed via an automated assistant 304…A user can interact with the automated assistant 304 via an assistant interface…a touch screen display …, para. [0051], where a system for modifying and order of execution for a set of actions requested to be performed via an automated assistant which can be a touch screen display and/or a user interface);
              receiving a selection of one or more permitted actions (the actions can be requested by a user via a single spoken utterance…, para. [0004]; para. [0011]; para. [0037]-[0039]; para. [0045]; A user can interact with the automated assistant 304 via…a touch screen display…, para. [0051]);
              determining a set of example phrases for each of the selected permitted actions, each example phrase representing a natural language request for performing a corresponding permitted action (para. [0038]-[0039], where positive training example inputs identify automated assistant actions in a request and optionally be of a fixed dimension that dictates a maximum number of actions for machine learning models to be trained; while training example outputs identify a particular order for actions identified in the training example inputs, where particular order is a preferred order that can be determined utilizing various techniques); and
               configuring a tenant-specific chatbot (para. [0001]; para. [0038], where training examples utilize data identifying automated assistant (chatbots) actions) to:
               (i) receive a natural language request to perform one of the selected permitted actions (a user can initialize the automated assistant 304 by providing a verbal, textual, or a graphical input to the assistant interface to cause the automated assistant 304 to perform a function…, para. [0051], where the computing device can provide a user interface such as a microphone for receiving spoken natural language to perform actions); and
               Andreica does not specifically teach configuring a tenant-specific chatbot to: (ii) for each of the example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request or iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase
             However, In the same field of command processing, Seaton teaches:
            configuring a tenant-specific chatbot to: (ii) for each of the example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request (the general natural language command may be “go to website, login as John Doe, and like John Smith's wedding photos” and the electronic processor 200 may parse the general natural language command into three phrases (“go to website,” “login as John Doe,” and “like John Smith's wedding photos”)… the first machine learning system 215 may receive “like John Smith's wedding photos” as input and generate a plurality of specific steps associated with liking John Smith's wedding photos…, para. [0029]; para. [0033], where some embodiments have specific steps including actions and GUI elements associated with the action and/or each phrase is analyzed by machine learning to produce specific steps associated with the phrase; and from those GUI elements, can output a score indicating a degree to which the GUI matches specific statement and matching software determines the matching GUI element to generate a score)
              (iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase (the fifth neural network 495 may, for each GUI element vector, output a score indicating a degree to which the GUI vector matches the specific statement vector and the matching software determines the matching GUI element to be the GUI element for which the fifth neural network 495 generated the highest score, para. [0033]; the electronic processor 200 performs the specific step (or the action included in the specific step) based on the identified GUI element…, para. [0034], highest score as exceeding a lower/minimum score threshold)
            It would have been obvious to one of the ordinary skilled in the art at the time of effective filing the invention to combine the teachings of Seaton with the system of Andreica in arriving at “configuring a tenant-specific chatbot to: (ii) for an example phrase from the sets of example phrases, input the natural language request and the example phrase into a neural network to receive a score indicating whether said example phrase can be inferred from the natural language request, wherein the neural network is configured to receive (a) an input natural language request and (b) an input example phrase and output a score indicating whether the input example phrase can be inferred from the input natural language request” and “iii) if a score obtained from an example phrase meets a threshold indicating that the example phrase can be inferred from the natural language request, perform the selected permitted action corresponding to the example phrase”, because such combination would have resulted in learning certain orders of executions for actions and learn from past interactions/requests by the user to allow a more efficient performance and increase efficiency of interaction, while also providing a user interface where actions are requested from and performed (see Andreica, para. [0051] and Seaton, para. [0029]). Furthermore, it would have been obvious to utilize a single integral neural network in generating the output score instead of the networks provided by Seaton as a matter of design/engineering choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658